

Exhibit 10.8
Employment Agreement dated as of October 22, 2009 between the Company and Edward
A. White

 
 
EMPLOYMENT AGREEMENT
 
 


 
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”), made as of October 22, 2009 (the
“Effective Date”), by and between BRAINTECH CANADA, INC., a Canadian Company,
incorporated in the province of British Columbia and having an office 360 – 555
Sixth Street, New Westminster BC, V3L 5H1 and BRAINTECH, INC. a Nevada
corporation with its principal offices at 1750 Tysons Blvd., Suite 350, McLean,
VA 22102 (together “Braintech”), and EDWARD A. WHITE, an individual residing at
#416 – 5 K de K Court, New Westminster, BC, V3M 6B6 Canada (the “Employee”).
 
 


 
 
WHEREAS, Braintech desires to engage the Employee to perform certain services as
described in this Agreement; and
 
 


 
 
WHEREAS, the Employee desires to be so engaged by Braintech; and
 
 


 
 
NOW, THEREFORE, in consideration of the mutual promises herein, and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
 


 
 
1.  
WORK.  

 
 
The Employee shall work as Braintech’s principal financial officer and principal
accounting officer (“Work”).  The Employee will present detailed progress and
status of the Work and shall perform the Work promptly, efficiently and
professionally.  The Employee shall not, directly or indirectly, engage or
participate in any activities in conflict with the best interests of Braintech.
 
 


 
 
2.  
TERM AND TERMINATION.

 
 
The term of this Agreement (“Term”) shall commence on the Effective Date and end
on December 31, 2009.  Either party may terminate this Agreement at any time
upon two (2) weeks written notice to the other party.  The termination of this
Agreement for any reason shall not terminate or in any way affect the Employee’s
obligations in Section 4 hereof (entitled “CONTINUATION OF NDA AND CODE OF
CONDUCT AND ETHICS”).
 
 


 
 
3.  
COMPENSATION.

 
 
In consideration of The Employee’s performance of the Work in accordance with
this Agreement, Braintech shall pay the Employee at the rate of $10,000
(Canadian) per month (“Fee”) based on a five (5) day work week.  In order to
achieve a five (5) day work week, the Employee will work an average of two (2)
days per week on such days as requested by Braintech, and use an average of
three (3) vacation days per week as requested by Braintech.  For each work day,
the Employee shall provide at least eight (8) hours of work for Braintech.  For
any given week, Braintech may require the Employee to work greater or fewer than
two (2) days per week, as long as the weekly average over time is two (2) days
per week.  During the Term, the Employee may use a maximum of 37.59 paid
vacation days.  If the Employee’s vacation days are used up prior to the end of
the Term, the Employee shall not be permitted to use any more vacation days, and
the Employee will only receive payment for days actually worked.  If at December
31, 2009 the Employee has not used up all of his 37.59 paid vacation days or if
either party terminates this Agreement before the Employee has used up all of
his 37.59 paid vacation days, Braintech shall pay to the Employee $460.30
(Canadian) for each unused vacation day.
 
 
 

--------------------------------------------------------------------------------

 
 
The Fee constitutes all of the fees and charges for the Work.
 
 


 
 
4.  
CONTINUATION OF NDA AND CODE OF CONDUCT AND ETHICS.  

 
 
4.1  
NDA.  The Employee acknowledges that the Braintech Inc. Employee Noncompetition,
Nondisclosure and Inventions Agreement dated as of December 1, 2000 between the
Employee and Braintech, Inc. shall continue to apply to the Employee with full
force and effect without interruption.

 
 
4.2  
Code of Conduct and Ethics.  The Employee acknowledges that the Braintech Inc.
Code of Business Conduct and Ethics for Directors, Officers and Employees shall
continue to apply to the Employee with full force and effect without
interruption.

 


 
5.  
EXPIRATION AND TERMINATION OF EMPLOYMENT CONTRACT.

 
5.1  
Expiration and Termination.  The Employment Contract dated as of October 22,
2007 among the Employee, Braintech, Inc. and its subsidiary, Braintech Canada,
Inc. (“Employment Contract”) expired pursuant to its terms on October 21, 2009.

 
5.2  
Outstanding Options.  Pursuant to Article 7 of the Employment Contract (entitled
“Outstanding Options”), all of the Employee’s outstanding options will vest as
of October 21, 2009, and regardless of any documentation to the contrary, the
exercise period of all of the Employee’s outstanding options will extend to
October 21, 2012.

 
5.3  
Satisfaction of Employment Agreement.  The Employee acknowledges and agrees that
he has been paid in full any and all monies and benefits owing or to be owed
under the Employment Contract, except for the Employee’s 37.59 accrued and
unpaid vacation days which are being paid out over time as provided in this
Agreement.  Braintech acknowledges that no further services are required from
the Employee under Section 4 of the Employment Contract.

 


6.  
HEALTH BENEFIT PLAN

 
Braintech Canada, Inc.’s current group Health Benefits Program includes Basic
Medical, Extended Health Care, Vision Care, Dental Expense, Life Insurance,
Accidental Death and Dismemberment, and Long Term Disability.  For the period
commencing October 22, 2009 and ending October 21, 2011, Braintech agrees to
continue providing these benefits to the Employee.  If the current insurer is
unable or unwilling to continue providing these benefits, Braintech agrees to
use reasonable best efforts to obtain a new insurer that will provide at a
minimum the following benefits: Basic Medical (MSP), Extended Health Care,
Vision Care and Dental Expense.


7.  
STOCK AND OPTIONS

 
In consideration for entering into this Agreement, Braintech agrees to issue to
the Employee 250,000 stock options under the Braintech, Inc. 2007 Stock Option
Plan (“Plan”) with an exercise price of $0.08 per share.  The Stock Options will
vest and be exercisable immediately.  Notwithstanding Article VI and Section
10.03 of the Plan, the exercise period will continue for three (3) years until
October 21, 2012.  Braintech also agrees issue to the Employee 200,000 shares of
restricted stock.


 
8.  
MISCELLANEOUS.  

 
 
8.1  
Section Headings.  All section headings and captions used in this Agreement are
purely for convenience and shall not affect the interpretation of this
Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
8.2  
Governing Law. This Agreement shall be deemed to have entered into in Canada and
the Province of British Columbia, and shall be subject to and governed by the
laws applicable in the Province of British Columbia.

 
 
8.3  
Modification.  Except as otherwise provided, this Agreement shall not be
modified except by written agreement signed on behalf of Braintech and the
Employee by their respective authorized officers.

 
 
8.4  
Entire Agreement.  Except as expressly provided in this Agreement, this
Agreement supersedes all prior understandings, representations, negotiations and
correspondence between the parties, constitutes the entire agreement between
them with respect to the matters described, and shall not be modified or
affected by any course of dealing, course of performance or usage of trade.

 
 
8.5  
Severability.  If any provision of this Agreement is held to be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall in no way be affected or impaired.

 
 
8.6  
Waiver.  The failure of either party at any time to require performance by the
other of any provision of this Agreement shall in no way affect that party’s
right to enforce such provision, nor shall the waiver by either party of any
breach of any provision of this Agreement be taken or held to be a waiver of any
further breach of the same provision or any other provision.

 
 
8.7  
Survival.  The provisions of this Agreement, which by their nature extend beyond
the expiration or earlier termination of the Agreement will survive and remain
in effect until all obligations are satisfied.

 
 
8.8  
Further Assurances.  Each party agrees that it will take such actions, provide
such documents, do such things and provide such further assurances as may
reasonably be requested by the other party during the term of this Agreement.

 
 
8.9  
Counterparts.  This Agreement may be executed in any number of counterparts and
each fully executed counterpart shall be deemed an original.

 


 
IN WITNESS WHEREOF, the Parties have signed this Agreement on the dates
indicated in the signature block below, with the intent that it be effective as
of the Effective Date.
 
 


 
BRAINTECH, INC.
EDWARD A WHITE
 
Signature:____________________________                                                
Print name:      Rick Weidinger
Title:                   CEO
 
Signature:_____________________________________                                                      

 


 

 
 

--------------------------------------------------------------------------------

 
